DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 were originally pending in this application of which claims 5-9 and 11 were amended and claims 16-22 were added in the preliminary amendments filed concurrently with the original filing of the application. Thus, claims 1-11 and 16-22 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bounce motion estimation unit,” “correction value estimation unit,” “vertical motion estimation unit,” “braking/driving control unit,” “steering control unit,” “vehicle motion state estimation apparatus” and “suspension control device” in claims 1-11 and 16-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit,” “device” and “apparatus” coupled with functional languages “estimate,” “calculate,” “control,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 and 16-22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: items 5, 6, 50, 53, 54, 55, and 81 (Figs. 2, 11 and 12).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 1-2 are objected to for the following informalities.  Specifically, the limitations “an output the bounce motion estimation unit” and “an output the vertical motion estimation unit” should be replaced with --an output of the bounce motion estimation unit-- and --an output of the vertical motion estimation unit-- to correct a minor typographical error. 
Claims 3 and 4 are objected to for the following antecedent support issue.  Specifically, the limitation “an output” should be replaced with --the output--. 
Claim 6 is objected to for the following antecedent support issue.  Specifically, the limitations “the vertical motion estimation unit” should be replaced with --a vertical motion estimation unit--. 
Claims 9 and 20 are objected to for the following antecedent support issues.  Specifically, the limitations “A vehicle in which wheels and a vehicle body are coupled via a suspension” should be replaced with --the vehicle in which wheels and the vehicle body are coupled via the suspension--. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-11 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of various claimed units (i.e. bounce motion estimation unit, correction value estimation unit, vertical motion estimation unit, etc.).   The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	In view of the above, all the dependent claims are also rejected as being dependent on the rejected base claim(s) and for failing to cure the deficiencies listed above.  Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.
  
Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim limitations including unit and apparatus (as outlined above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states that the claimed functions of “estimate,” “calculate,” “control,” etc. are performed by various components or units (see, e.g., Figs. 2, 11 and 12) without any particular structure, either explicitly or inherently, to perform these function.  The use of the terms “unit,” “device” and “apparatus” is not adequate structure for performing these functions because it does not describe a particular structure for performing the function as would be recognized by those of ordinary skill in the art, since these functions can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient detail such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the sake of examination, all these limitations have been construed as software instruction run on a generic processor.  It is noted that the lengthy specification is silent as to any processor generic or otherwise.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10 and 21 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, the limitation “such as” is exemplary language leading to confusion over the intended scope of a claim (see MPEP 2173.05(d) and Ex Parte Hall, 83 USPQ 38 (Bd. App. 1949) and Ex Parte Steigerwald, 131 USPQ 74 (Bd. App. 1961)).  For the purpose of examination in this Office Action and as best understood by the Examiner, these limitations have been construed broadly to at least include one of the examples (e.g. a wheel speed sensor, an acceleration sensor, a gyro sensor, or a steering angle sensor). Correction is requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 16-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 and 2 are directed toward an apparatus. Therefore, they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1 and 2 are directed to an abstract idea of accounting for non-linearities in a vehicle suspension system when determining bounce or vertical motion of the vehicle.  More specifically, the claims recite a bounce/vertical motion estimation unit that estimates and outputs a state quantity of a bounce motion of the vehicle based on traveling state information of the vehicle (data collection and estimation); and a correction value estimation unit that calculates a correction value to correct an output the bounce motion estimation unit, wherein the correction value estimation unit calculates the correction value in consideration of a non-linear characteristic of the suspension (mathematical relationship), which falls within the “Mental Processes” grouping of abstract ideas.

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims may be implemented on a generic computer and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of determining safety events for an autonomous vehicle is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.

With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Dependent claims 8 and 19 recite “external recognition sensor” but this is recited at a high level of generality amounting to insignificant extra-solution activity and does not provide significantly more than the recited judicial exception.  
Thus, since claims 1 and 2 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Other dependent claims 3-7 and 16-18 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 1-8 and 16-19 are also rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims *** are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Henry (US 5,434,782). 
With respect to claim 1, Henry discloses a vehicle motion state estimation apparatus in a vehicle in which wheels and a vehicle body are coupled via a suspension (Figs. 2 and 9), comprising: a bounce motion estimation unit that estimates and outputs a state quantity of a bounce motion of the vehicle based on traveling state information of the vehicle (Column 16, Lines 3-12, relative displacement); and a correction value estimation unit that calculates a correction value to correct an output the bounce motion estimation unit (abstract, error), wherein the correction value estimation unit calculates the correction value in consideration of a non-linear characteristic of the suspension (abstract, non-linear relation). 
With respect to claim 2, Henry discloses a vehicle motion state estimation apparatus in a vehicle in which wheels and a vehicle body are coupled via a suspension (Figs. 2 and 9), comprising: a vertical motion estimation unit that estimates and outputs a state quantity of a vertical motion of the vehicle based on traveling state information of the vehicle (Column 16, Lines 3-12, relative displacement); and a correction value estimation unit that calculates a correction value to correct an output the vertical motion estimation unit  (abstract, error), wherein the correction value estimation unit calculates the correction value in consideration of a non-linear characteristic of a suspension (abstract, non-linear relation).
With respect to claim 3, Henry further discloses wherein an output of the bounce motion estimation unit is corrected by inputting the correction value to the bounce motion estimation unit (Column 8, Lines 51-68 and Column 9, Lines 1-38, minimizing error based on suspension parameters).
With respect to claim 4, Henry further discloses wherein an output of the vertical motion estimation unit is corrected by inputting the correction value to the vertical motion estimation unit (Column 8, Lines 51-68 and Column 9, Lines 1-38 and Column 16, Lines 3-12).
With respect to claim 7, Henry further discloses wherein the traveling state information is a rotational speed of the wheel, an acceleration in a front-rear direction and a lateral direction of the vehicle body, a yaw rate, and a steering angle (Fig. 9, angle, acceleration, speed).
With respect to claim 8, Henry further discloses wherein the vehicle motion state estimation apparatus includes an external recognition sensor that detects environmental information around the vehicle, and estimates a relative displacement when the vehicle is stationary on a horizontal plane based on the environmental information (Column 6, Lines 1-10).
With respect to claim 9, Henry further discloses a vehicle in which wheels and a vehicle body are coupled via a suspension (Fig. 9), and an output to a braking/driving control unit for controlling braking/driving, a steering control unit for controlling a steering angle of the wheels, and a vehicle motion state estimation apparatus for providing an output to the braking/driving control unit and the steering control unit are mounted, wherein the vehicle motion state estimation apparatus is the vehicle motion state estimation apparatus according to claim 1 (Figs. 9-10).
With respect to claim 10, Henry further discloses a sensor such as a wheel speed sensor, an acceleration sensor, a gyro sensor, and a steering angle sensor, wherein traveling state information of the vehicle is an output of the sensor (472, Fig. 10).
With respect to claim 11, Henry further discloses a suspension control device that controls the suspension, wherein a force generated by the suspension is controlled based on a state quantity estimated by the vehicle motion state estimation apparatus (321, Fig. 12).
With respect to claims 18-22, all the limitations have been analyzed in view of claims 7-11, respectively, and it has been determined that claims 18-22 do not teach or define any new limitations beyond those previously recited in claims 7-11; therefore, claims 18-22 are also rejected over the same rationale as the previous claims.

Allowable Subject Matter
Claims 5-6 and 16-17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims as well as overcoming all other rejections and objections of the record.  The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. 
Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 11318804 teaches a vehicle state estimation device and a control device each of which can suitably estimate a state of a vehicle; and a suspension control device and a suspension device each of which can achieve excellent ride comfort.
US 20180111439 teaches a damping force control apparatus for a suspension applied to a damper whose damping force can be set based on a damping force control value and controls the damping force control value. The damper is attached to a support portion with a buffer member interposed between the support portion of a vehicle body and a cylinder of the damper. The apparatus includes: a displacement related quantity estimation device estimating relative displacement of a vehicle wheel and a relative speed of the vehicle wheel with respect to the vehicle body as estimated relative displacement and an estimated relative speed; and a damping force control value calculation device determining the damping force control value so as to suppress vibration of the vehicle body based on state variables provided from the vehicle body and the estimated relative speed.
US 20150088379 teaches a suspension system capable of improving maneuverability and stability. A controller, which controls each of shock absorbers, includes a main control calculation unit, a longitudinal force reaction force calculation unit, a lateral force reaction force calculation unit, an addition unit, and a suspension reaction force consideration unit. The controller subtracts an output from a vertical force calculation unit including the longitudinal force reaction force calculation unit, the lateral force reaction force calculation unit, and the addition unit from an output from the main control calculation unit by the suspension reaction force consideration unit, thereby succeeding in calculating a vertical force applied between a vehicle body and each wheel as a value in consistency with an actual behavior of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669